Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Due to the amendments filed on July 5, 2022 the previous rejection of the claim 1 under 35 USC 112 have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on July 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 11,104,849 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3 are allowable in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “pre-setting said moveable, variable-aperture apparatus's aperture to a known width of a single beam; positioning said moveable, variable-aperture apparatus until a light which passes through its aperture is of maximum intensity and zero beat frequency; leaving said moveable, variable-aperture apparatus in place but opening the aperture to a minimum width with which the light passing through its aperture attains maximum intensity with non-zero beat frequency ” in combination with the remaining limitations of the claim.
Claims 2-3 are allowable due to their dependencies.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fauconier, R. et al., "Optical fundamentals of an adaptive substance-on-surface chemical recognizer," Proc. SPIE 10433, Electro-Optical and Infrared Systems: Technology and Applications XIV, 104330O (6 October 2017); doi: 10.1117/12.2278579 is the closest prior art which teaches to slowly open the slit of the aperture in order to measure the separation of the two beams. However, the prior art discloses opening the aperture from the size of zero to a size where two beams enter the aperture. The claims, however, require the aperture to start with an opening equal to a known width and first moving the aperture to find the maximum light intensity of a single beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886